Title: From George Washington to Anthony Whitting, 4 November 1792
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia Novr 4th 1792.

I was very glad to receive your letter of the 31st ulto because I was affraid, from the account given me of your spitting blood, by my Nephews George & Lawrence Washington, that you would hardly have been able to have written at all. And it is my request that you will not, by attempting more than you are able to undergo, with safety & convenience, injure your self; & thereby render me a disservice. for if this should happen under present circumstances, my affairs in the absence of both the Major & myself, will be thrown into a disagreeable situation—I had rather therefore hear that you had nursed, than exposed your self. And the things which I sent from this place (I mean the Wine, Tea, Coffee & Sugar) & such other matters as you may lay in by the Doctrs directions for the use of the Sick, I desire you will make use of, as your own personal occasions, may require.
I have written, as you will see by the enclosed, long letters, both to Thos Green and the Gardner; in hopes to impress them with the necessity, & to stimulate them to the practice of proper exertions during mine, & the absence of my Nephew. The letters are left open for your perusal & delivery; it is unnecessary therefore for me, in this letter, to repeat the contents of either of the others.

By the Plan of the Barn & treading floor for Dogue run, which I sent you in one of my last letters, you will readily perceive by the mode in which the treading floor of 2½ Inchs square stuff is laid, what I meant by progressive lengths from 12 to 20 feet. The inner part of the double Sections, next the Octagon, is 12 feet only—the outer part is 20; consequently, every piece increases in length as it approaches the exterior line in a progressive ratio.
The old horses may be disposed of as you shall Judge best for my interest. I am well aware that an old horse adds more to the expence than to the profit of a Farm.
I am very sorry to find that my prospect of a Wheaten Crop is lessening. I shall be anxious to learn the final result of its yield. and wish to hear how the Corn turns out upon being stripped of the shuck; and how your Potatoes yield; as I perceive you have been digging the latter, & husking the former? As it is proposed to cultivate field No. 4 at Dogue Run next year in Potatoes, would it not have been better if the Crop of this Root which grows there, could be well secured against damage & thefts, to let them remain at that place? for I question if many more will be made than what will be required for that field. Eight bushels, or thereabouts, is usually allowed to an Acre when planted in drills 3 feet apart—of course 74 acres will take near 600 bushels.
I am told by some of the Farmers in the vicinity of this City, that if the Apricot Potatoes are planted early, they will come off in time for Wheat; if so, and the ground be well worked during the growth of them, it must be in excellent preparation for the Seed.
I send you under cover with this letter, a little of the double eared Wheat. Plant it in drills as soon as you get it, some where in the Vineyard, where the soil is, or can readily be made, good. It is worth trying what it can be brought to.
Let the Gardener put all the Seeds of the Sugar Maple in the ground this Fall; but not to cover them more than very slightly indeed, with Earth. What kind of preparation, and what kind of a Crop Do you mean to put the clover lot (front of the house) into, in order to prepare it for Grass? Potatoes would be the best, but I do not expect you will have enough for Dogue Run & this place too. Let me again request that every thing that is not intended to remain, & live in that enclosure may be effectually eradicated; for reasons wch I have often enumerated. When this enclosure is prepared for Grass, let all the Brick bats in the Road which formerly

led through it, be picked up & brought off. and let that part of it, towards the decline of the Hill, which is naked & bare, be broke up, improved, & sown, to give it a better appearance as the house is approached⟨.⟩ And it would be a pleasing thing to me if this entire Inclosure—from the present mowing ground on the height quite down to the Marsh, & wet ground of H——Hole; from the Mouth up to Richards house, could be most effectually grubbed & cleared (except such clumps or single trees, as one would wish to leave for Ornament [)]. What the quantity of it may be, I am unable to say; but if you conceive that the House gang, with such aids as you can derive from River Plantation, where I think the people, during Winter, can have very little to do, and from the Ferry & French’s, where they cannot have much, I should be glad to have it undertaken; since the idea of clearing for Corn, for Muddy hole, without the Gates at Mansion house is relinquished. As the home house people (the industrious part of them at least) might want ground for their truck patches, they might, for this purpose, cultivate what would be cleared. But I would have the ground from the cross fence by the Spring, quite round by the Wharf, first grubbed, before the (above mentioned) is attempted.
It would be difficult for me, if I was ever so well disposed, to procure the full quantity of Clover seed mentioned in your memm; as it is (from such information as I have received) both scarce & dear in these parts. but while I am on this subject, I beg that whatever you do sow (if covered at all) may be very slightly covered—Harrowing Clover Seed in, in the vicinity of this City is quite dis-used, and I never Saw better Clover any where than is about it—Five or Six lbs. of Seed, if they can depend upon its goodness, is all they allow to an Acre, and in no case more than 10 lbs., or as many pints. I mention these things for your government; & that, from experience they find no better Season for Sowing than towards the last of Winter, or opening of the Spring, on Winter grain—lea[v]ing it to the Snow, or Frosts to bury the Seeds.
I do not discover by your letters, or the Reports that your Porkers are yet up. It is high time this was done, and I desire that no Hogs, except such as are of sufficient age, & size may be fattened—I had rather have a little good, than much bad-Porke.

By your last Weeks Report, I perceive 80 Bushels of Wheat was sent from River Plantation to the Mill and 79 only received at it. detect, always, these differences as soon as they happen, & it will explain mistakes, and check many abuses which otherwise would be committed. And I am sorry to find that scarcely any report comes to hand without mentioning the death of several Sheep. If the Overseers begin thus early to report deaths, what may I not expect to receive between this & May?
I think you had better turn Sam & George over to the Gardener—that their work may appear in his Report. And Davis & Nuclus in like manner to Green—Sims also if you think he had better remain with the Carpenters. This will simplify the Mansion house report greatly, and let me see more clearly what that gang are employed in. At present that head of the Report is swelled greatly and nothing hardly appears to be done by the people comprehended under it. If Peter does any work at all it is in the Gardening line—He therefore had better be turned over to him—though I believe he will do nothing that he can avoid—of labour.
Supply Green & the Gardener with Paper that they may have no excuse for not giving in their Reports & see that they accompany your own every week. I am Your friend and Servant

Go: Washington


P.S. Doll at the Ferry must be taught to Knit, and made to do a sufficient days work of it—otherwise (if suffered to be idle) many more will walk in her steps. Lame Peter if no body else will, must teach her—and she must be brought to the house for that purpose.
Tell house Frank I expect he will lay up a more plentious store of the black common Walnut than he usually does—Nor ought he to spend his time wholly in idleness.

